     Case 3:20-cv-01707-DMS-KSC Document 35 Filed 02/11/21 PageID.348 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING, an individual,                      Case No.: 20cv1707-DMS(KSC)
12                               Plaintiff,
                                                       ORDER GRANTING PLAINTIFF’S
13    v.                                               EX PARTE MOTION FOR
                                                       SUBPOENAS [Doc. No. 29.]
14    NOVA LENDING SOLUTIONS, LLC, a
      Georgia limited liability company; LEE
15
      AIKEN, an individual,
16                               Defendants.
17
18
19
20         Plaintiff has filed an Ex Parte Motion for Subpoenas. [Doc. No. 29.] Exhibit A to
21   plaintiff’s Ex Parte Motion is a list of ten witnesses identified by defendants in response
22   to a written discovery request. Plaintiff wants to subpoena these witnesses, because he
23   believes they have information that is relevant to the claims in his Complaint. [Doc.
24   No. 29, at pp. 1, 2-5.] Because he is pro se, plaintiff requests that the Court issue an
25   order directing the Clerk of the Court to provide him with subpoena forms.
26   ///
27   ///
28   ///

                                                   1
                                                                                  20cv1707-DMS(KSC)
     Case 3:20-cv-01707-DMS-KSC Document 35 Filed 02/11/21 PageID.349 Page 2 of 2



1          Plaintiff’s request for subpoenas is GRANTED. The Clerk of the Court is directed
2    to provide plaintiff with ten (10) subpoenas at his address of record.
3          IT IS SO ORDERED.
4    Dated: February 11, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              20cv1707-DMS(KSC)
